DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 15, 2022 has been entered.
This Office Action is also in response to applicant’s amendment filed on June 15, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1, 9, 13, 14, 21, 28, 30 and 32 and has canceled claim 8.    
Claims 1, 3-5, 7, 9, 10, 13, 14, 18-21, 23, 28, 30 and 32 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-5, 7, 9, 10, 13-14, 18, 21, 23, 28, 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Fujii et al (PN. 9,709,820) in view of patent issued to Hatakoshi et al (PN. 5,978,139).
Claims 1, 21, 28, 30, and 32 have been amended to necessitate the new grounds of rejections.  
Fujii et al teaches a Fresnel lens serves as the optical element having a zonal structure comprising a plurality of diffractive and/or refractive optical zones (please see Figures 1 and 3), each said optical zone extending lengthwise in a length direction, (wherein the length direction is defined along each concentric circle), thereof and having edges or boundaries defining therebetween a transverse width thereof wherein at least one or more of the zones comprises which the one or a respective zone one or more noise-introducing zonal displacement features constituted by the or the respective zone independently having both of its edges or boundaries being rippled in shape passing along the zone in said lengthwise direction thereof.  The ripples in the both edges or boundaries each having a wavelength and also an amplitude relative to a lengthwise extending center line of the or the respective zone wherein the said ripples constituting the or  the respective said noise-introducing zonal displacement ripples feature and the said amplitude and/or wavelength of each of the said ripple varies passing along the length of the or the respective zone in the length direction.   As shown in Figures 1 and 3, the ripples (105t) has height of the ripple waves varies with respect to the concentric circle and passing along the length of the respective zone in the length direction.  
This reference meets all the limitations of the claims.  
With regard to the phrase “and wherein the or the respective said noise introducing zonal displacement rippled feature acts as chromatic homogenizing noise-introducing zonal displacement rippled feature”, recited in claims 1 and 21 and the phrase “the said ripples constituting the or the respective said noise-introducing zonal displacement rippled feature act as a chromatic homogenizing noise-introducing zonal displacement rippled features” recited in claims 28, 30 and 32,  the “independently formed edges or boundaries rippled” implicitly would constitute the claimed “chromatic homogenizing noise-introducing zonal displacement rippled features”.   Furthermore, it is known well known in the art and as evidence by Hatakoshi et al wherein for Fresnel zone lens, the radius of the respective zone (m) is proportional to wavelength (), (please see Equation 7, column 6 of Hatakoshi et al).  This means for the mth ring-zone, the noise-introducing zonal displacement features that have a variation in radius, (please see Figures 7A and 7B of Hatakoshi et al and Figures 1 and 3 of Fujii et al) would allow a broader range of wavelengths be modulated by the zone, (as comparing to a single wavelength corresponding to single radius for optical zone with no radius variation).  In addition, based on the fundamental properties of zone plate, the radius of the zone relates to the wavelength and focal length as follows: rm = (m**f)1/2, or for focal length at indefinite that rm = ((m)2 + 2m(nh))1/2  with rm being radius of m-the zone,  being the wavelength and f being the focal length, n being the refractive index and h being the thickness.  This means for different radius of the zone, such as the rippled or displacement of the boundaries of the zones, different wavelength of the light can be focused at the same focal length, which reduces the chromatic aberration and therefore enhance the chromatic homogeneity.  The noise-introducing displacement features with the edges or boundaries rippled therefore will allow more wavelengths of the light be modulated, focused at the same focal length and would therefore have chromatic homogenizing function to reduce chromatic aberration.  
With regard to claim 21, the method for forming the optical element with the zonal structure is implicitly included in the disclosure.
With regard to claim 28, the preamble phrase “a method of homogenizing light passing thorough and/or reflected from an optical element having the zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Light certainly is passing through the optical element as shown in Figure 7A.
With regard to claim 30, the preamble phrase “a method of suppressing or reducing chromatic aberration in the passage of non-monochromatic light through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 211E02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
With regard to claim 32, the preamble phrase “a method of modifying the angular and/or intensity characteristics of light passing through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
 Fujii et al teaches that the ripples (105) as shown in Figure 3A, 3B and 3C also has wavelength.  
Claims further recites the phrase  “the said amplitude and/or wavelength of each of the said ripples varies passing along the said length direction of the … respective zone … and a displacement function which defines the configuration relative to the or the respective undisplaced zone of either or both edges or boundaries of the or the respective rippled zone, (i) varies along at least a portion of the length in the said length direction of the or the respective zone or (ii) varying along substantially the whole length in the said length direction of the or the respective zone”.  
Fujii et al teaches that the respective zone one or more noise-introducing zonal displacement rippled features and a displacement function that defines the configuration (reads as the physical shape of the boundaries), with at least the height of the ripples, relative to the respective undisplaced zone of either or both edges or boundaries of the respective zones varying along substantially at least a portion of the length of the respective zone. 
Fujii et al teaches that the height of each of the said ripples varies passing the or the respective zone in the lengthwise direction that is varying as a function in the transverse width direction.  Hatakoshi et al also teaches that the diffractive zone plate has noise-introducing zone displacement feature having one or both its edges or boundaries being rippled in shape passing along the zone in the lengthwise direction wherein the amplitude (read as the maximum height) and/or wavelength of each ripples varies passing along the or the respective zone in the lengthwise direction, (please see Figures 7A and 7B).  As shown belong the amplitude (reads as the maximum height of the ripples) and wavelength of the ripples varying with non-constant pattern.  

    PNG
    media_image1.png
    317
    417
    media_image1.png
    Greyscale

It is therefore obvious to one skilled in the art to apply both the Fujii et al and the Hatakoshi et al references to design the ripples with amplitude and/or wavelength varying in non-constant pattern for the benefit of providing desired chromatic homogeneity.  
With regard to claims 3 and 4, Fujii et al teaches that at least one of the noise introducing zonal displacement feature is provided within at least one of the optical zones and at last one of the noise-introducing zonal displacement rippled features is provided within each of the plurality of the optical zones, (please see Figures 1 and 3).
With regard to claims 5, and 7, Fujii et al teaches that the one or more noise-introducing zonal displacement features constituted by the respective zone having one or more edges or boundaries which is/are rippled in shape and the respective zone is rippled in the general plane of the optical element, (please see Figures 1 and 3). With regard to claim 7, the ripples are positioned randomly, quasi-randomly or deterministically along the length direction of the respective zone. 
With regard to claim 9, Fujii et al in light of Hatakoshi et al teaches that at least one or more zones comprises within the respective zone one or more noise-introducing zonal displacement features and the orientation or directional axis of the respective zone varies along its length, (please see Figure 7B).
With regard to claim 10, at least one or more zones comprises within the respective zone one or more noise introducing zonal displacement rippled features and the configurations, (reads as the physical shape) of the edges or boundaries of the respective zone are the same or different or opposite or complementary to each other.
With regard to claims 13 and 14, Fujii et al teaches that the at least one or more zones comprises one or more noise-introducing zonal displacement rippled features and a displacement function defining a properties such as the relief height and depth that are varied binarily.
With regard to claim 18, Fujii et al in light of Hatakoshi et al teaches that the optical element comprises a Fresnel lens.  
With regard to claim 23, the method of forming the optical element with zonal structure may either implicitly or obviously include the steps of optical element specification and designing process including constructing the optical element with original non-displaced zones and providing zone displacement modulation and forming the optical element for the benefit of forming the optical device.

Claim 1, 3-5, 7, 9, 10, 13-14, 18, 21, 23, 28, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Roemerman et al (PN. 8,117,955) in light of the patent issued to Patel (PN. 5,069,813).
Claims 1, 21, 28, 30, and 32 have been amended to necessitate the new grounds of rejections.  
Roemerman et al teaches Fresnel lens serves as the optical element having a zonal structure comprising a plurality of diffractive and refractive optical zones, (please see Figure 8) each said optical zone extending lengthwise in a length direction (defined as the concentric circle for each optical zone), and having edges or boundaries defining therebetween a transverse width thereof, wherein at last one or more of the zones comprises within a respective zone one or more noise-introducing zonal displacement features (810) constituted by the respective zone independently having both of its edges or boundaries being rippled in shape passing along the zone in length direction thereof.  The ripples in the said both edges or boundaries each having an amplitude relative to a central line (read as the concentric circle) of the respective zone, (please see Figure 8).  Roemerman et al teaches that the noise-introducing zone displacement features may comprise a random perturbation (810, Figure 8) wherein the said amplitude and wavelength of each of the ripples varies passing along the or the respective zone in the lengthwise direction thereof. A displacement function which defines the configuration relative to the or the respective undisplaced zone of both edges or boundaries of the or the respective rippled zone varies at least a portion of the length in the lengthwise direction of the or the respective zone, (please see column 12, lines 1-20).  
This reference has met all the limitations of the claims.  
With regard to the phrase “and wherein the or the respective said noise introducing zonal displacement rippled feature acts as chromatic homogenizing noise-introducing zonal displacement rippled feature”, recited in claims 1 and 21 and the phrase “the said ripples constituting the or the respective said noise-introducing zonal displacement rippled feature act as a chromatic homogenizing noise-introducing zonal displacement rippled features” recited in claims 28, 30 and 32,  the “independently formed edges or boundaries rippled” implicitly would constitute the claimed “chromatic homogenizing noise-introducing zonal displacement rippled features”.   
Furthermore, one skilled in the art would have known, as evidence by the disclosure of Patel (Figure 8, column 7, lines 9-28), that the radius of the respective zone (m) is proportional to wavelength (i.e. rm = (m**f)1/2, with rm being the radius of m-th zone,   being wavelength and f being the focal length).  This means for the mth ring-zone, the noise-introducing zonal displacement features that have a variation in radius, (please see Figure 4) would allow a broader range of wavelengths be modulated by the zone, (as comparing to a single wavelength corresponding to single radius for an optical zone with no radius variation).  In fact, by varying the radius, a plurality of wavelengths of light can be focused to the same focal length, which reduces chromatic aberration and therefore enhance the chromatic homogeneity.  This noise-introducing displacement features with the edges or boundaries rippled therefore will allow more wavelengths of the light be modulated and would provide chromatic homogenizing function.  
With regard to claim 21, the method for forming the optical element with the zonal structure is implicitly included in the disclosure of Roemerman et al in light of Patel set forth above.
With regard to claim 28, the preamble phrase “a method of homogenizing light passing thorough and/or reflected from an optical element having the zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Light certainly is passing through the optical element as shown in Figure 7A.
With regard to claim 30, the preamble phrase “a method of suppressing or reducing chromatic aberration in the passage of non-monochromatic light through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 211E02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
With regard to claim 32, the preamble phrase “a method of modifying the angular and/or intensity characteristics of light passing through and/or reflected from an optical element having a zonal structure”, only states the purpose and intended use of the invention that is not regarded as the limitations to the claim., (please see MPEP 2111.02). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Madham, 2 USPQ2d 1647 (1987). Non-monochromatic light certainly passes through and/or reflected the optical element as shown in Figure 7A.
With regard to claims 3 and 4, Roemerman et al teaches that at least one of the noise introducing zonal displacement rippled feature is provided within at least one of the optical zones and at last one of the noise-introducing zonal displacement features is provided within each of the plurality of the optical zones, (please see Figure 8).
With regard to claims 5 and 7, Roemerman et al teaches that the one or more noise-introducing zonal displacement rippled features constituted by the respective zone having one or more edges or boundaries which is/are rippled in shape and the respective zone is rippled in the general plane of the optical element, (please see Figure 8). With regard to claim 7, the ripples are positioned randomly, quasi-randomly or deterministically along the length direction of the respective zone. 
With regard to claim 9, Roemerman et al teaches that at least one or more zones comprises within the respective zone one or more noise-introducing zonal displacement rippled features and the orientation or directional axis of the respective zone varies along its length, (please see Figure 8).
With regard to claim 10, at least one or more zones comprises within the respective zone one or more noise introducing zonal displacement rippled features and the configurations, (reads as the physical shape) of the edges or boundaries of the respective zone are the same or different or opposite or complementary to each other.
With regard to claims 13 and 14, Roemerman et al teaches that the at least one or more zones comprises one or more noise-introducing zonal displacement rippled features and a displacement function defining a properties such as the refractive index of the material of the respective rippled zones, (please see Figure 8 ).
With regard to claim 18, Roemerman et al teaches that lens is comprises a Fresnel lens that has relief structure that may implicitly serve as a diffractive Fresnel lens, (please see Figure 8).  
With regard to claim 23, the method of forming the optical element with zonal structure may either implicitly or obviously include the steps of optical element specification and designing process including constructing the optical element with original non-displaced zones and providing zone displacement modulation and forming the optical element for the benefit of forming the optical device.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al and Hatakoshi et al as applied to claim 1 above and further in view of the patent issued to Hill et al (PN. 8,488,242).
The diffractive grating lens having a zonal structure taught by Fujii et al Hatakoshi et al as described for claim 1 above has met all the limitations of the claims.
With regard to claims 19 and 20, Fujii et al in combination with Hatakoshi et al does not teach explicitly to include at least on auxiliary element and to have one or more cover layer.  Hill et al in the same field endeavor teaches an optically variable device having a zonal structure wherein the device comprises at least one auxiliary element (216, Figure 4B) as a carrier and a cover layer (222). It would then have been obvious to one skilled in the art to apply the teachings of Hill et al to make the diffractive Fresnel lens of Fujii et al with carrier layer and cover layer for the benefit of making the diffractive grating lens can be utilized in an optically variable device.

Claim 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roemerman et al  and Patel as applied to claim 1 above and further in view of the patent issued to Hill et al (PN. 8,488,242).
The diffractive grating lens having a zonal structure taught by Roemerman et al in combination with the teachings of Patel as described for claim 1 above has met all the limitations of the claims.
With regard to claims 19 and 20, Roemerman et al does not teach explicitly to include at least on auxiliary element and to have one or more cover layer.  Hill et al in the same field endeavor teaches an optically variable device having a zonal structure wherein the device comprises at least one auxiliary element (216, Figure 4B) as a carrier and a cover layer (222). It would then have been obvious to one skilled in the art to apply the teachings of Hill et al to make the dual focus diffractive lens of Roemerman et al with carrier layer and cover layer for the benefit of making the diffractive grating lens can be utilized in an optically variable device.

Response to Arguments
Applicant's arguments filed June 15, 2022 have been fully considered but they are not persuasive. The newly amended claims have been fully considered and they are rejected for the reasons stated above.
In response to applicant’s arguments concerning that the references are showing is not any amplitude of the ripple wave that is varying, the examiner respectfully disagrees for the reason stated below.   The amplitude of the ripple or the wave disclosed by the cited Fujii reference is varying continuously along the center line of the zone.  Applicant being one skilled in the art must understand that the amplitude of the ripples taught by Fujii as a function of the position along the lengthwise is NOT constant rather it assumes different value with respect to the center line along the lengthwise direction.  Fujii does not teach explicitly that the variation of the amplitude is constant.  Furthermore, Hatakoshi et al teaches explicitly that the amplitude is NOT constant varying along the lengthwise.  As shown below, in particularly the ripple wave along the most inner circle shows that the maximum amplitude along the lengthwise direction are different.  

    PNG
    media_image2.png
    131
    103
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872